IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-20-00095-CV

DANA FOUST,
                                                              Appellant
v.

BAYLOR SCOTT & WHITE HEALTH AND BAYLOR MEDICAL
CENTER WAXAHACHIE,
                                   Appellee



                           From the 443rd District Court
                               Ellis County, Texas
                              Trial Court No. 98134


                               ABATEMENT ORDER

       Appellant, in the capacity of a declarant, has filed a statement of inability to afford

payment of court cost in compliance with Texas Rule of Civil Procedure 145. The

statement was filed post trial at the time that the reporter’s record was requested. The

trial court clerk has filed the appellate record, but the reporter filed a motion contesting

appellant’s statement as provided by Texas Rule of Civil Procedure 145(f)(3).

       However, due to the Covid-19 pandemic, the trial court has not held the

evidentiary hearing provided for pursuant to Texas Rule of Civil Procedure 145(f)(5).
Accordingly, we will await the time with patience until the trial court has been able to

conduct the evidentiary hearing provided for upon the timely filing of a motion to contest

the statement filed by declarant. So that there is no question that the trial court will be

empowered to make a determination of declarant’s ability to pay court cost, this

proceeding is ABATED to the trial court to hear the issue joined by the court reporter’s

motion to determine declarant’s ability to pay court cost.

        An identical statement by appellant was filed with the appellate court clerk

regarding appellate court cost. It has not been opposed at the appellate court. The rule

provides for no contests.          This Court has reviewed the statement and subsequent

correspondence received from declarant and has determined declarant/appellant to be

unable to pay appellate court cost. The Clerk of this appellate court is ORDERED to

designate appellant as such for appellate court cost only and allow appellant to proceed

without payment of appellate court cost.

        Appellant is ORDERED to notify this Court that the evidentiary hearing has been

held within 10 days after the hearing. Until such notification is received by this Court, or

until further order of this Court, this appeal is ABATED.


                                               PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed September 9, 2020
[RWR]


Foust v. Baylor Scott & White Health, et al.                                          Page 2